DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 7/27/2022, in which claims 1, 8, and 15 was amended, and claims 1 – 2, 4 – 9, 11 – 16, and 18 - 23 was presented for examination.
3.	Claims 1 – 2, 4 – 9, 11 – 16, and 18 - 23 are now pending in the application.

Response to Arguments
4.	Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive. (see Remarks below).

Remarks
5.1	As per amended claim 1, applicant argues in substance in pages 9 – 12 that Andrei et al (US 2009/0100004 A1), Bleizeffer et al (US 6,539,371 B1), Lee et al (US 2017/0322972 A1), and Dettinger et al (US 2006/0136407 A1) does not disclose determining, by a filter module of the query plan stability system, that the first set of query parameters matches a first filter in a set of filters.
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that the combine teaching of Andrei et al (US 2009/0100004 A1), Bleizeffer et al (US 6,539,371 B1), Lee et al (US 2017/0322972 A1), and Dettinger et al (US 2006/0136407 A1) specifically disclosed each and every features of claim 1 including the features on determining, by a filter module of the query plan stability system, that the first set of query parameters matches a first filter in a set of filters (Bleizeffer: col. 10 lines 22 – 32).
	Bleizeffer discloses a method for  filtering a query statement according to query explain data. The user defined filter criteria are applied to  the set of query statements to selectively exclude query statement  not satisfying the filtering criteria of the at least one filter (see col.3 lines 13 – 22). The filter module allow user to filter  a list of explainable query statements using user selected criteria. It allows the system to only retrieve  query statement that satisfying the set criteria (see col.8 lines 10 – 21). The filter may include user’s selection of the plans. Using the statement selection module,  user may select one or more plans which define an initial set of query statement to be filtered (see col.10 lines 11 – 14).
5.2	Thus, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 – 2, 4 – 9, 11 – 16, and 18 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Andrei et al (US 2009/0100004 A1), in view of Bleizeffer et al (US 6,539,371 B1), in view of Lee et al (US 2017/0322972 A1), and further in view of Dettinger et al (US 2006/0136407 A1).
As per claim 1, Andrei et al (US 2009/0100004 A1) discloses,
A computer-implemented method for selectively providing abstract query plans in database systems (para.[0021]; “Abstract Plan: A relational algebra describing the query execution plan of a SQL query” and para.[0216]; “selects the best query plan given the current state of statistics (query metrics) and state of the system”).
the method being executed by one or more processors and comprising: 
receiving, by a query processing system of a database system, a query for execution within a database system (para.[0044]; “SQL statements received from the client(s)”) 
processing, by a query plan generator of the query processing system, the query to generate an initial query plan (para.[0046]; “the query tree is passed to the compiler 265, which includes an optimizer 266 and a code generator 267. The optimizer 266 is responsible for optimizing the query tree”). 
generating, by a query plan optimizer of the query processing system, a first query plan as an optimization of the initial query plan (para.[0046]; “The optimizer 266 is responsible for optimizing the query tree. The optimizer 266 performs a cost-based analysis for formulating a query execution plan …….the optimizer, therefore, performs an analysis of the query and selects the best execution plan, which in turn results in particular access methods being invoked during query execution ……the optimizer must efficiently select an access plan that is reasonably close to an optimal plan”). 
the first query plan being executed within the database system to provide a query result (para.[0046]; “code generator 267 translates the query execution plan selected by the query optimizer 266 into executable form for execution by the execution unit 269 using the access methods”). 
receiving, by a query plan stability system of the query plan optimizer and in parallel with execution of the first query plan, the first query plan and a first set of query parameters of the first query plan (para.[0044]; “The engine 260 itself comprises a parser 261, a normalizer 263, a compiler 265, an execution unit 269, and an access methods” and para.[0216]; “optimize the query. Here, the query enters the optimization phase, where the database system selects the best query plan given the current state of statistics (query metrics) and state of the system”). 
the first query plan corresponding to a first query submitted to a source database system (para.[0215]; “query parsing and optimization when auto query tuning is activated. The method commences with the parsing of a query (i.e., SQL query string)”).
the source database system being implemented by a first release of a software (para.[0053]; “the plan generated for the same query by the prior optimizer (i.e., the optimizer of the version before the upgrade)”). 
and storing the first abstract query plan in an abstract query plan store (para.[0054]; “Abstract Plans are stored (e.g., in a system catalog) and associated with incoming queries based on the text of these incoming queries”). 
the first abstract query plan being executable to recreate a query in a target database system (para.[0063]; “query processing to use the prior version (e.g., ASE 12.5.4) optimizer for initial plan selection for all queries in which only pre-upgrade (e.g., ASE pre-15.0) features are used” and para.[0077]; “prime the search engine with any existing best Abstract Plan (e.g., generated based on a plan from a prior version of the optimizer)”), 
the target database system being implemented by a second release of the software (para.[0011]; “query performance regression that may occur during upgrade of the database system from a prior version to a new version” and para.[0053]; “queries to be processed by the upgraded DBMS”).
	Andrei does not specifically disclose determining that the first set of query parameters matches a first filter in a set of filters, each parameter in a first set of parameters of the first filter matching a query parameter in the first set of query parameters.
	However, Bleizeffer et al (US 6,539,371 B1) in an analogous art disclose,
and determining, by a filter module of the query plan stability system, that the first set of query parameters matches a first filter in a set of filters (col. 10 lines 22 - 32; “the filters may include the user's selection of the plans and/or packages ….filtering module 116 applies the filtering criteria of each user-defined filter to selectively excluding from the initial set the query statements not satisfy the filtering criteria”).
each parameter in a first set of parameters of the first filter matching a query parameter in the first set of query parameters (col.10 lines 23 – 32; “filtering module 116 applies the filtering criteria of each user-defined filter to selectively excluding from the initial set the query statements not satisfy the filtering criteria”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the process of filtering query statement of the system of Bleizeffer into optimization of database queries of the system of Andrei to apply filter to set of query statement to selectively exclude query statement not satisfying the filtering criteria.
	Neither Andrei nor Bleizeffer specifically disclose one or more parameters in the first set of query parameters comprising respective predicates as workload management classes for level-wise control of target queries, for which abstract query plans are to be generated.
	However, Lee et al (US 2017/0322972 A1) in an analogous art discloses,
one or more parameters in the first set of query parameters comprising respective predicates as workload management classes for level-wise control of target queries, for which abstract query plans are to be generated (para.[0076]; “capture files 340 can be organized by, or otherwise include data for, capture units, such as database sessions, or another set or subset of requests for database operations ……… a context, such as an execution context, is information that describes, or provides details regarding, a particular capture unit”, para.[0077]; “the session itself may be associated with a session content. The session context can include information such as”, para.[0094]; “when the statement is a query, such as a query having a query execution plan (as described in Example 1), a plan context can include information such as”, para.[0095]; “query ID/query string”, and para.[0096]; “query plan”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate performance measures associated with the database workload under different execution condition of the system of Lee into the combine teaching of Andrei and Bleizeffer to identify necessary problem that may arise when changing query parameters  under different execution environment, having these information enable to identify possible negative effects and possible solution to improve the system performances. 
	Neither Andrei nor Bleizeffer nor Lee specifically disclose in response: providing the first query plan to an abstract query plan generator that generates a first abstract query plan based on the first query plan.
However, Dettinger et al (US 2006/0136407 A1) in an analogous art discloses,
and in response: providing the first query plan to an abstract query plan generator of the query plan stability system that generates a first abstract query plan based on the first query plan (para.[0061]; “create an abstract query plan, however, the runtime component 114 needs to identify each actual table in the underlying database referenced by the physical query …….the common table expression is removed from the SQL query, and replaced with the statement that defined the common table expression”)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate automatic rewriting of query of the system of Dettinger into the combine teaching of Andrei, Bleizeffer, and Lee to transform a query written in the query language into an abstract query that can be executed against the abstract database for allowing access to more rich features of abstract database environment.

As per claim 2, the rejection of claim 1 is incorporated,
 Andrei et al (US 2009/0100004 A1) discloses,
further comprising: receiving a second query plan and a second set of query parameters of the second query plan (para.[00215]; “the query typically having been received by the database system from a database client”).
the second query plan corresponding to a second query submitted to the database system (para.[0215]; “query parsing and optimization when auto query tuning is activated. The method commences with the parsing of a query (i.e., SQL query string)”).
Bleizeffer et al (US 6,539,371 B1) discloses,
and determining that the second set of query parameters do not match a filter in the set of filters (col. 10 lines 22 - 32; “the filters may include the user's selection of the plans and/or packages ….filtering module 116 applies the filtering criteria of each user-defined filter to selectively excluding from the initial set the query statements not satisfy the filtering criteria”).
and in response not providing the second query plan to the abstract query plan generator (col.10 lines 23 – 32; “filtering module 116 applies the filtering criteria of each user-defined filter to selectively excluding from the initial set the query statements not satisfy the filtering criteria”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate automatic rewriting of query of the system of Dettinger into the combine teaching of Andrei and Bleizeffer to transform a query written in the query language into an abstract query that can be executed against the abstract database for allowing access to more rich features of abstract database environment.

As per claim 4, the rejection of claim 1 is incorporated and further Bleizeffer et al (US 6,539,371 B1) discloses,
wherein parameters comprise schema, object, application username, client, application component name, application component type, application name, database username, and user group name (col.9 lines 38 – 40; “the statement filtering module 116 includes an object criteria module 118 for applying the filtering criteria of an object filter  ……. object criteria module 118 may determine whether each statement references a database object specified in the filtering criteria”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the process of filtering query statement of the system of Bleizeffer into optimization of database queries of the system of Andrei and automatic rewriting of query of the system of Dettinger to apply filter to set of query statement to selectively exclude query statement not satisfying the filtering criteria.

As per claim 5, the rejection of claim 1 is incorporated and further Bleizeffer et al (US 6,539,371 B1) disclose,
wherein the first filter is included in the set of filters in response to execution of an alter system statement within the database system, the alter system statement providing a name of the first filter and providing a value for each parameter in the first set of parameters (col.9 lines 64 – 67; “one or more of the query statements for purposes of modifying the statements, including the statements in a report, explaining the query statements, or the like”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the process of filtering query statement of the system of Bleizeffer into optimization of database queries of the system of Andrei and automatic rewriting of query of the system of Dettinger to apply filter to set of query statement to selectively exclude query statement not satisfying the filtering criteria.

As per claim 6, the rejection of claim 1 is incorporated and further Bleizeffer et al (US 6,539,371 B1) discloses,
further comprising deleting the first filter from the set of filters in response to execution of an alter system statement within the database system (col.7 lines 47 – 49; “Explainable query statements include SELECT ( except for SELECT  INTO) and INSERT statements, and the searched form of UPDATE and DELETE statements”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the process of filtering query statement of the system of Bleizeffer into optimization of database queries of the system of Andrei and automatic rewriting of query of the system of Dettinger to apply filter to set of query statement to selectively exclude query statement not satisfying the filtering criteria.

As per claim 7, the rejection of claim 1 is incorporated and further Andrei et al (US 2009/0100004 A1) discloses,
wherein the first query plan is an optimized query plan that is generated based on the first query (para.[0216]; “optimize the query. Here, the query enters the optimization phase, where the database system selects the best query plan given the current state of statistics (query metrics) and state of the system”). 

As per claim 21, the rejection of claim 1 is incorporated and further Bleizeffer et al (US 6,539,371 B1) discloses,
wherein levels comprise a database level, a session level, and a user level (para.[0136]; “Contexts 518 can include a transaction context 540, a session context 542, a statement context 544, a plan context 546, and other contexts 548 (such as contexts associated with internal database operations). Context management components 520 can include a session manager 550, a query interface 552, a query language processor 554, a transaction manger 556, and others 558 (such as a component managing a context for an internal database operation”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate performance measures associated with the database workload under different execution condition of the system of Lee into the combine teaching of Andrei, Bleizeffer, and Dettinger to identify necessary problem that may arise when changing query parameters  under different execution environment, having these information enable to identify possible negative effects and possible solution to improve the system performances.

Claims 8 – 9, 11 – 14, and 22 are non-transitory computer-readable storage medium claim corresponding to method claim 1 – 2, 4 – 7, and 21 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 2, 4 – 7, and 21 respectively above.

Claims 15 – 16, 18 – 20, and 23 are system claim corresponding to method claim 1 – 2, 4 – 6, and 21 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 2, 4 – 6, and 21 respectively above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



11/15/2022